[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Following a hearing in damages (the defendants having been defaulted for failure to appear), the Court finds that the individual defendant, Philip W. Klinck, is not in the military service and enters judgment for the plaintiffs as follows:
1. Damages in the amount of $5900.00
    2. Attorney's fees of $1000 are awarded (Chapter 734k-C.G.S.)
    3. Defendants are ordered to return two (2) deeds to time-shares at Stowe, Vermont which are owned by the plaintiffs and in the possession of the defendants.
BY THE COURT, Lawrence C. Klaczak Judge, Superior Court